 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENJAMIN T. CARIDAD,                                No. 2:14-cv-1847 KJM AC P
12                         Petitioner,
13              v.                                        ORDER
14    NORM KRAMER,
      Acting Executive Director,
15    Napa State Hospital,
16                         Respondent.
17

18             Petitioner’s counsel has filed a status report asserting that third party Kenneth Rosenfeld

19   has failed to fully abide by this court’s discovery orders filed September 20, 2018 and October

20   12, 2018, and that neither Mr. Rosenfeld nor his counsel, Neal Sawyer, have responded to

21   petitioner’s email inquiries. Petitioner also asserts that additional discovery is needed based on

22   indications that Mr. Rosenfeld may be currently billing the Sacramento County Conflict Criminal

23   Defenders Panel for services to petitioner that are instead self-serving. The court construes the

24   status report as a motion to compel discovery, and sets the following briefing schedule.

25   Accordingly, IT IS HEREBY ORDERED that:

26             1. Petitioner’s status report filed October 22, 2018, ECF No. 127, is construed as a

27   motion to compel discovery; the Clerk of Court is directed to so designate the matter on the

28   docket.
                                                          1
 1            2. Petitioner’s motion seeks: (a) Mr. Rosenfeld’s full compliance with this court’s
 2   discovery orders filed September 20, 2018 and October 12, 2018, see ECF Nos. 123-4, 126; and
 3   (b) additional discovery of Mr. Rosenfeld’s legal and billing records reflecting his representation
 4   of petitioner for the period July 1, 2017 to the present.1
 5            3. Mr. Rosenfeld is directed to file and serve a response to petitioner’s motion within
 6   fourteen (14) days after the filing date of this order; ideally, this response would demonstrate full
 7   compliance with the court’s subject orders including a supporting declaration by Mr. Rosenfeld,
 8   previously due by October 17, 2018.
 9            4. Petitioner shall, within seven (7) days after service of Mr. Rosenfeld’s response, file
10   and serve a reply.
11            5. Counsel for respondent is requested, but not required, to file a response to these matters
12   within twenty-one (21) days after the filing date of this order.
13            6. Upon conclusion of briefing, the motion will be submitted on the papers unless the
14   court orders otherwise.
15            IT IS SO ORDERED.
16   DATED: October 23, 2018
17

18

19

20

21

22

23

24

25

26

27

28   1
         Existing discovery orders compel disclosure of Mr. Rosenfeld’s records through June 30, 2017.
                                                        2
